89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Frank CONNER, Appellant,v.McKESSON CORPORATION, a Delaware Corporation, Appellee.
No. 95-3963.
United States Court of Appeals, Eighth Circuit.
Submitted May 31, 1996.Filed June 11, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Frank Conner appeals from the district court's1 grant of summary judgment to McKesson Corporation in this diversity action arising out of an employment separation agreement.   Having carefully reviewed the parties' briefs and submissions, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the District of Western Arkansas